UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7730


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEON COLEMAN, a/k/a Leon Walker, a/k/a Lee,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:01-cr-00304-JFM-1)


Submitted: June 9, 2017                                           Decided: July 6, 2017


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Coleman, Appellant Pro Se. John Francis Purcell, Jr., Assistant United States
Attorney, Stephen Schenning, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leon Coleman appeals the district court’s order denying his motion for a sentence

reduction under 18 U.S.C. § 3582(c)(2) (2012) based on Amendment 782. We have

reviewed the record and find no reversible error. Accordingly, we affirm.

       A district court may reduce a prison sentence where the defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission” and the reduction is consistent with

applicable policy statements issued by the Commission. 18 U.S.C. § 3582(c)(2) (2012).

Such a reduction is not authorized under § 3582(c)(2) if an amendment listed in U.S.

Sentencing Guidelines Manual § 1B1.10(d) (2016) “does not have the effect of lowering

the defendant’s applicable guideline range.” USSG § 1B1.10(a)(2)(B).

       “To determine whether a particular amendment has that effect, the sentencing

court must ‘substitute only the amendments’ rendered retroactive by the Commission and

‘leave all other guideline application decisions unaffected.’” United States v. Williams,

808 F.3d 253, 257 (4th Cir. 2015) (quoting USSG 1B1.10(b)(1)). The first step is to

“determine the amended guideline range that would have been applicable to the

defendant if the amendment(s) to the guidelines listed in subsection (d) had been in effect

at the time the defendant was sentenced.” USSG § 1B1.10(b)(1); Dillon v. United States,

560 U.S. 817, 827 (2010). “If the court determines that the prisoner is eligible for a

sentence reduction, the court moves to the second step and determines the extent of the

reduction.” Williams, 808 F.3d at 258. We review a district court’s decision under



                                            2
§ 3582(c)(2) for abuse of discretion and its ruling as to the scope of its legal authority de

novo. See id. at 256; United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).

       Coleman was sentenced based on his Fed. R. Crim. P. 11(c)(1)(C) plea agreement

to the agreed-upon sentence of 360 months in prison. The parties further agreed that his

offense level was 43 pursuant to the murder Guideline and murder cross-reference in

USSG §§ 2A1.1, 2D1.1(d). Because he was not sentenced based on USSG § 2D1.1(c),

Amendment 782 did not have the effect of lowering his applicable Guidelines range, and

he was not eligible for a reduction. Additionally, his plea agreement did not provide for

him to be sentenced within a particular Guidelines range or to a specific prison term

within a particular Guidelines range. Therefore, he was also ineligible for a sentence

reduction because he was sentenced based on his Rule 11(c)(1)(C) plea agreement rather

than based on a sentencing range that has subsequently been lowered by the Sentencing

Commission. See United States v. May, 855 F.3d 271, 276-77 (4th Cir. 2017).

       We therefore affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             3